Per Curiam.

The respondent has been found guilty by an official referee of the charge of converting $5,000, the property of a, client who was almost eighty years of age. Despite the fact that he made restitution on the last day on which hearings ■were conducted by the official referee, the conversion of the funds and other acts of misconduct covering a period of more than ten years' clearly establish that the respondent is unlit to remain a member of the legal profession.
The respondent should be disbarred.
Martin, P. J., Townley, Glennon. Dore and Cohn, JJ., concur.
Respondent disbarred.